Citation Nr: 0945641	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Whether the Veteran is competent to handle disbursement funds 
from the Department of Veterans Affairs (VA).



REPRESENTATION

Appellant represented by:	United Spinal Association



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1978 to September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the RO.  

In April 2009, the Veteran presented personal testimony 
during a videoconference Board hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

The issue is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim.  

The Veteran claims that his competency status should be 
restored.  For VA purposes, a mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation.  38 C.F.R. § 
3.353(a) (2008).  

A medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing, and leaves no doubt as to the person's 
incompetency, the rating agency will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c) (2008).  

In March 2007, the Veteran told Dr. S.A. that he would like 
to have a fiduciary.  The Veteran reported, in part, having 
financial difficulty in that he was falling behind on his 
mortgage due to a subprime loan.  

Dr. S.A. noted the Veteran's history of a mood disorder and 
rendered a diagnosis of a mood disorder.  He stated that the 
Veteran's mood was stable, but that he was unable to 
appropriately manage funds, though apparently he had managed 
for a few years on his own without significant debt.  

Dr. S.A. stated that he would submit the documentation for a 
fiduciary per the Veteran's permission.  (See March 2007 VA 
treatment record).  Dr. S.A. requested a fiduciary for the 
Veteran in April 2007.  (See April 2007 Report of Contact).  

A May 2007 Competency Questionnaire stated, in part, that the 
Veteran had the mental ability to manage his funds for his 
best interest.  A January 2008 VA treatment record noted that 
the Veteran's mood was stable with no evidence of psychosis.  

A February 2008 VA treatment record reflected the same.  An 
August 2008 Field Examination Report recommended continuation 
of the fiduciary because the Veteran's debt was stabilized, 
albeit, this was not a medical opinion.  

In a September 2008 written statement, the Veteran's social 
worker indicated that the Veteran has learned to prioritize 
and budget his funds and that through treatment the Veteran 
has acknowledged personal responsibility, recognized 
consequences of past actions, and demonstrated insight into 
potential effects of prior choices.  

As noted above, unless the medical evidence is clear, 
convincing, and leaves no doubt as to the individual's 
incompetency, VA will not make a determination of 
incompetency without a definite expression regarding the 
question by responsible medical authorities.  38 C.F.R. § 
3.353(c) (2008).  

Based on these seemingly conflicting reports, as well as on 
the Veteran's statements at his April 2009 hearing and the 
fact that he has not had an examination for purposes of 
determining competency, the Board finds that an examination 
is necessary to determine whether the Veteran is presently 
competent to handle disbursement of his VA funds.  

According to 38 C.F.R. § 3.353, the regulation governing 
competency determinations, examination may be requested if 
necessary to properly evaluate the extent of a disability.  
See 38 C.F.R. § 3.327(d) (2008).  

Therefore, the Board believes that a current VA examination 
should be conducted for the purpose of ascertaining whether 
the Veteran is now capable of managing his own funds.  Any 
medical opinion offered should be based upon consideration of 
the Veteran's complete documented history and assertions 
through review of the claims file.  

Therefore, the Board will remand to afford the Veteran a VA 
examination in order to obtain a current opinion as to his 
competency.  After reviewing the Veteran's claims file and 
conducting a psychiatric examination, the examiner must offer 
an opinion as to whether the Veteran is presently competent 
to handle disbursement of his VA funds.  A full rationale 
must be provided for all opinions expressed. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The Veteran and his representative 
should be sent a letter requesting that 
the Veteran to provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record to be obtained, particularly any 
evidence reflecting the proper management 
of the Veteran's own affairs.  

2.  The Veteran must be scheduled for a 
VA psychiatric examination to determine 
whether he is presently competent to 
handle disbursement of his VA funds.  The 
Veteran must be notified that failure to 
report to any scheduled examination, 
without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 
3.655(b) (2008).  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  In opining as to 
whether the Veteran is currently 
competent to handle disbursement of VA 
funds, the examiner must specifically 
address the Veteran's psychiatric history 
as well as previous determinations made 
by previous examiners who addressed the 
Veteran's competency.  A detailed 
rationale for all opinions must be 
provided.  

3.  After undertaking any other 
development deemed appropriate, the claim 
should be re-adjudicated in light of all 
pertinent evidence and legal authority.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond thereto.  

Thereafter, if indicated, this case should be returned to 
the Board for the purpose of appellate disposition.  The 
veteran has the right to submit additional evidence and 
argument on this matter.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).  




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



